In re Daniel Thomas Marksbury;— Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. K, No. 2012-8386; to the Court of Appeal, Fourth Circuit, No. 2016-C-0070;
h Granted. The district court abused its discretion in failing to give sufficient weight to the domiciliary parent’s decision not to permit the child to travel outside of the country. See La. R.S. 9:335(B)(3). Accordingly, the judgment of the district court allowing the child to travel to Mexico and ordering the parties to cooperate in obtaining a new passport for the child is reversed. Any rehearing from this order shall be filed in this court no later than noon on Monday, March 28, 2016.
WEIMER, J., dissents and assigns reasons.
GUIDRY, J., dissents and would deny the writ application.